            Case 2:20-cv-02033-AB Document 15 Filed 01/22/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL LEONARD,                             :
     Plaintiff,                              :
                                             :              CIVIL ACTION
       v.                                    :              NO. 20-2033
                                             :
SEPTA,                                       :
     Defendant.                              :


                                            ORDER


       AND NOW, this 22nd day of January, 2021, it is ORDERED that Defendant’s Motion to

Dismiss Plaintiff’s Complaint as Time-Barred (ECF No. 4) is GRANTED without prejudice.

It is further ORDERED that Plaintiff may file an amended complaint on or before February 5,

2021. If Plaintiff does not file an amended complaint, the case will be dismissed.




                                             ___s/ANITA B. BRODY, J._____
                                             ANITA B. BRODY, J.




Copies VIA ECF
